                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 KRISTINA LYNN BUTLER,                            )
                                                  )
                           Plaintiff,             )
                                                  )
 vs.                                              ) Case No.: 1:18-CV-292
                                                  )
 COVENANT CARE INDIANA, INC.                      )
                                                  )
                           Defendant.             )

                                    OPINION AND ORDER

       Plaintiff, Kristina Lynn Butler (“Butler”), proceeding pro se, filed her original complaint

[DE 1] along with a Motion for Leave to Proceed in forma pauperis [DE 2]. Because Butler did

not meet the financial requirements for in forma pauperis status, her motion for leave to proceed

without prepayment of the filing fee was DENIED. [DE 3]. Butler subsequently paid the filing

fee on November 20, 2018. Since that time, however, the case has remained stagnant and, the

Defendant in this action was not served within 90 days after the filing of the Complaint. On

August 19, 2019, the Magistrate Judge issued a Notice and Order directing Butler to show good

cause for failure to complete the service requirement and advised her that her action would be

dismissed after September 16, 2019, if no action was taken. [DE 6]. Butler has not responded to

this notice. As a result, her Complaint is DISMISSED without prejudice for failure to complete

process pursuant to Federal Rule of Civil Procedure 4(m).



SO ORDERED. This 7th day of October, 2019.



                                                                              s/ William C. Lee
                                                                     United States District Court
